DETAILED ACTION
In response to the Preliminary Amendments filed on June 25, 2019, claims 2-6 are amended. Currently, claims 1-6 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the recitations of “tunning” in Fig. 4 should be recited as --tuning-- to correct the typographical error.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claims 1 and 5: the recitations of “a PID controller respectively,” (line 13 of claim 1 and line 18 of claim 5), “amount of insulin to be delivered” (line 15 of claim 1 and line 20 of claim 5), and “the determined amount of insulin” (line 19 of claim 1 and lines 24-25 of claim 5)  are suggested to be recited as --a proportional-integral-derivative (PID) controller, respectively;--, --the amount of insulin to be delivered--, and --the determined amount of insulin to be delivered--, respectively, so as to avoid any confusion. 
Claims 2-4 and 6 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Specification
The preliminary amendments filed on June 25, 2019 to the specification has been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “the body” (line 5), “the difference” (line 8), “the lag time” (line 7), and “the initial parameters” in line 10 lack antecedent basis since these are the first recitations of these respective limitations. Therefore, for the purpose of continuous examination, these limitations are suggested to be amended as --the body of a patient--, --a difference--, --a lag time--, and --initial parameters-- so as to avoid the issue of antecedent basis for the respective limitations.
The following steps are confusing:
The step of “constructing an autoregressive model…considered” in lines 7-9 is confusing because it is unclear how to construct the autoregressive model. Specifically, what is the relationship that the model is requiring and how is the lag time considered? The instant claim does not sufficiently define the relationship to allow for one determine what the metes and bounds for performing this step. The recitations of “the estimated plasma insulin” (line 8) is confusing because it is unclear whether the recitation is referring to the estimated plasma insulin concentration in line 5 or another estimated plasma insulin. Moreover, it is unclear whether what is required by recitation of “two successive measurements of the glucose” (lines 8-9): is requiring that the step of receiving a glucose level measurement in line 4 is performed twice for two 
The step of “computing the initial parameters…change” in lines 10-11 is confusing because it is unclear how to compute the initial parameters since it is unclear what parameters are required by the model. Therefore, it is also unclear how to predict a trend of the glucose change because it is unclear how the computing is performed. It is further noted that similar to the above, the recitation of “a trend of the glucose change” is interpreted as a trend of changes in the glucose level of the patient. 
The step of “calculating an amount of insulin…respectively” in lines 12-13 are confusing because it is unclear if the recitation of “respectively” requiring that the step of calculating is performed using both the autoregressive model and the PID controller independently or if the step is requiring that the calculating step is performed using both of together. Therefore, it is unclear how the calculating step is performed.
The step of “tuning the parameters…the same” in lines 14-15 are confusing because it is unclear what “the parameters” is referring to and how it relates to the initial parameters of line 10. Is “the parameters…respectively” requiring tuning the initial parameters of the autoregressive model of line 10 and new parameters of the PID 
The step of “determining the amount of insulin…to a desired future glucose level” are confusing because it is unclear how the determining step is performed since it is unclear what the calculation results. Is this referring to the same “their calculation results” of line 15 or another different calculation results? How does one perform the step of determining these calculation results?
For the purpose of continuous examination, it is noted that the instant claim appears to require a method comprising 
receiving a glucose level measurement at a current time from a glucose sensor; 
calculating an estimated plasma insulin concentration in the patient’s body at a predetermined time interval;
constructing a model with an autoregressive component and somehow using the model and a PID controller to determine an amount of insulin to be delivered (because the steps of constructing to determining in lines 7-18 are confusing as explained above); and

Specifically, since the claim does not provide sufficient details for how the steps of constructing to determining in lines 7-18 are performed, as long as a method uses a model with autoregressive component and a PID controller to determine of an amount of insulin to be delivered is considered to be the method is interpreted as disclosing the steps in lines 7-18. Applicant is advised to provide sufficient details of the autoregressive model so one can construct the model (lines 7-9) and details on how the computing, the calculating, and the tuning steps are performed so as to allow one to determine what the scope of the claimed method requires.
Regarding claim 2, the recitations of “the blood glucose level and “the plasma insulin” lack antecedent basis since these are the first recitations of these respective limitations. Therefore, the recitations are suggested to be recited as --a blood glucose level-- and --a plasma insulin--. The claim is further confusing because it is unclear how the blood glucose level of a time B is related to the plasma insulin of a time A and also it is unclear whether the limitation of “the insulin delivered at the time A enters the blood stream from the time B” is also part of the autoregressive model.
Regarding claim 3, although the claim attempts to further clarify some of the confusion noted for claim 1 above, the claim does not provide sufficient detail to clarify the above confusion. Moreover, the claim is also confusing because:
the recitation of “the calculation result from the PID controller” on line 4 is confusing because it is unclear which results the recitation is referring to. Is this 
“the difference between the calculation results exits” is interpreted as --the difference between the calculation results exists-- but this is still confusing because it is unclear what difference the recitation is referring to because it is also unclear what the “calculation results” is since the claim only recite that calculation result from the PID controller on line 4. 
“the original calculation results” and “the two calculation results” are also confusing because it unclear what these limitations are referring to.
As best understood, the claim is interpreted as requiring that 
comparing the amount of insulin to be delivered calculated using the autoregressive model to the amount of insulin to be delivered calculated using the PID controller;
if the amount of insulin to be delivered calculated using the autoregressive model is different from the amount of insulin to be delivered calculated using the PID controller, replacing the amount of insulin to be delivered calculated using the autoregressive model and the amount of insulin to be delivered calculated using the PID controller with an average of the amount of insulin to be delivered calculated using the autoregressive model and the amount of insulin to be delivered calculated using the PID controller to recalculate the parameters of the autoregressive model and the PID controller; and

However, even this interpretation is confusing because it is unclear what the relationship between the parameters and the amount of insulin to be delivered so it is unclear how the step of recalculating is performed. Moreover, this is the first requirement of calculating the parameters so it is unclear how it is recalculated when it has not yet been required to be calculated, see above confusion in claim 1 for additional details. Appropriate clarification is required.
Regarding claim 4, it is unclear how the steps for receiving and calculating in claim 1 requiring a current time is performed because claim 4 requires that the steps be automatically performed by the controller for each of a plurality “with updated sensor measurements” is confusing because it is unclear how to determine the current time in order to perform the steps of receiving, it is unclear what the updated sensor measurements would be. More specifically, what is the updated sensor measurements required on line 3 because it is unclear when the step of receiving is performed by the controller since claim 4 requires a plurality of discrete time intervals while claim 1 requires that the receiving step for a current time. Is claim 4 requiring that the receiving step is automatically performed by the controller for each time within each discrete time interval or is it requiring the receiving step is automatically performed by the controller for a time that is within each discrete time interval? If the claim requires the latter, what time within the discrete time interval is the claim requiring?
claim 5, the limitations of lines 8-25 are confusing in a similar manner as explained for claim 1 above. Moreover, the recitation of “the final calculation result from vi)” is also confusing because it is unclear what the “result” is referring to. What makes up a result? Is this referring to the parameters being tuned or their calculation results (see above for confusion in this recitation) or another calculation result that is final? Again, applicant is advised to clarify these limitations so as to provide the metes and bounds for the claimed product.
Claims 2-4 and 6 are further rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finan (US Pub. No. 2014/0005633 A1) as evidenced by Muendler (Linear Difference Equations and Autoregressive Processes dated February 17, 2000), or alternatively under 35 U.S.C. 103 as being unpatentable over Finan (US Pub. No. 2014/0005633 A1) in view of Cinar (US Pub. No. 2011/0106011 A1).
Claim 1. Finan discloses a method to control an insulin pump (16, 102) responsive to a controller (10, 104) which receives data from a glucose sensor (22, 112), the method comprising performing the following steps automatically via the controller: 

calculating an estimated plasma insulin concentration in the body (i.e., subcutaneous insulin) at a predetermined time interval ([0038]); 
constructing a model configured to describe the relationship between the estimated plasma insulin and the difference between two successive measurements of the glucose ([0036]; the explicitly model of human T1DM glucose-insulin dynamics is configured to describe a relationship between the subcutaneous insulin and difference between glucose measurements), wherein the lag time from insulin absorption is considered ([0040]; i.e., since the model considers length of insulin action this is interpreted as a consideration of a lag time from insulin absorption as required by the claim); 
computing the initial parameters of the model to predict a trend of the glucose change ([0021]; i.e., since the model predicts glucose trend); 
calculating an amount of insulin to be delivered at the current time using the model and a PID controller respectively ([0021], [0050]; i.e., controller calculate the amount of insulin to be delivered), 
tuning the parameters of the model and the PID controller respectively until their calculation results of amount of insulin to be delivered are the same ([0006] for tuning PID parameters, [0035] for tuning the model); 
determining the amount of insulin to be delivered at the current time according to the calculation results to create a desired future glucose level ([0023], [0056]; i.e., 
commanding the insulin pump to deliver the determined amount of insulin via the controller ([0021], [0050]).
Although Finan does not explicitly disclose of an autoregressive model, Finan does further disclose that the model uses a linear difference model see [0043] and that the model being configured to describe the relationship between glucose and plasma insulin to control insulin delivery in order to achieve a desired glucose level ([0036]). Moreover, it is noted that Muendler discloses that autoregressive processes and linear difference equations are similar wherein linear difference equations are part of the constructing of autoregressive processes (pgs. 19-20 6.1 The general scalar case, see in particular that equation (40) and equation (20) has the same base). Therefore, since the instant claims does not further disclose the specifics the autoregressive model and Muendler discloses that autoregressive processes is based on  the linear difference equation, Finan discloses constructing an autoregressive model with the disclosure of the model incorporating linear difference equations, see above for interpretation details.
Alternatively, if the claim explicitly requires constructing an autoregressive model, it is noted that Cinar also discloses an automatic insulin pump with a controller operating with a model for predicting future glucose levels so as to control insulin delivery ([0052]), wherein Cinar explicitly discloses that the relationship between plasma insulin concentration (i.e., subcutaneous insulin) and glucose level measurements can be appropriately modeled using an autoregressive model ([0043], [0073]) to control an automatic insulin pump (Abstract). 
Claim 2. Finan or alternatively Finan in view of Cinar discloses the method according to claim 1, wherein Finan further discloses that the autoregressive model comprises relating the blood glucose level of a time B to the plasma insulin of a time A, wherein the insulin delivered at the time A enters the blood stream from the time B ([0040]; i.e., since Finan discloses that the model takes into consideration past administered insulin against the insulin action, this is considered to be a relationship between the blood glucose level at the time that insulin is delivered to the insulin level in the body at the time the that insulin enters into the blood stream).
Claim 4. Finan or alternatively Finan in view of Cinar discloses the method according to claim 1, wherein Finan further discloses automatically performing the steps in claim 1 for each of a plurality of the discrete time intervals with updated sensor measurements via the controller ([0025]).
Claim 5. Finan discloses an artificial pancreas using a closed loop control, comprising: 
a) a glucose sensor (22, 112) configured to continually measure respective glucose levels at discrete time intervals and provide respective glucose measurement data ([0035], [0053], see [0026] for time intervals);
b) an insulin pump (16, 102) configured to deliver insulin in response to a delivery control signal ([0035], [0050]); and 

Claim 6. Finan discloses the artificial pancreas according to claim 5, wherein the controller is one of a processer in the glucose sensor, a processer in the insulin pump, a processer in a handset, or a processing module of a smart device ([0056]-[0057]).

Allowable Subject Matter
It is noted that claim 3 may be allowable if the specifics of comparing Ip(t) of the autoregressive model to the U(t) of the PID controller and replacing the average of Ip(t)  and U(t) to recalculate the parameters of k and b of the autoregressive model and K-p, K-i, and K-d until the difference between Ip(t)  and U(t) is zero as disclosed on instant pg. 10, line 19 until pg. 11, line 5 is explicitly required in the claim.  
The following is a statement of reasons for the indication of allowable subject matter: while Finan further discloses using a difference in calculation result (26) to tune parameters for the model ([0035]) but does not explicitly disclose the specifics of instant pg. 10, line 19 until pg. 11, line 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783